Citation Nr: 1034894	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-17 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.

2.  Entitlement to service connection for a left ankle disorder 
as secondary to service-connected pes planus.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) 
from May 1988 to October 1988, and on active duty from March 1990 
to March 1993, with additional service in the Army National 
Guard. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Detroit, 
Michigan, which denied service connection for a left ankle 
disorder and a disability rating in excess of 30 percent for 
service-connected bilateral pes planus.  Timely appeals were 
noted with respect those decisions.

In June 2009, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A copy of the hearing transcript has been associated 
with the file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased disability rating claim when 
such claim is raised by the record. The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his June 2009 hearing, the Veteran testified that he has 
had to take a considerable amount of time off from employment at 
General Motors as a result of his service-connected pes planus 
and his left ankle disorder.  A February 2008 document from 
General Motors indicates that the Veteran was examined by Dr. J. 
Tofaute and found to be incapable of engaging in employment at 
that time.  The examination report has not been made part of the 
record, and the reasons and bases for Dr. Tofaute's conclusion 
are unclear.  Upon remand, the RO should attempt to obtain the 
referenced employment physicals and any other pertinent medical 
records generated by General Motors which pertain to the 
Veteran's claimed disabilities.  

The Veteran last received an examination of his bilateral pes 
planus in January 2008.  The record reflects that he underwent 
another surgery on his feet in May 2008.  VA is obliged to afford 
a Veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  See VAOPGCPREC 
11-95 (1995).  

Additionally, during the June 2009 hearing, the Veteran appeared 
to indicate that he was unable to work full time due to his 
bilateral pes planus.  In Rice, the Court held that a claim for a 
TDIU is part of an increased disability rating claim when such 
claim is raised by the record.  When a determination on one issue 
could have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined, and VA is 
required to decide those issues together.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As such, the aforestated VA medical 
examination of the Veteran should include consideration of 
whether the Veteran's bilateral pes planus prevents him from 
securing or following a substantially gainful occupation.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran should also be provided with a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for the TDIU 
component of the increased rating claims.  This letter should 
notify the Veteran and his representative of any information or 
lay or medical evidence not previously provided that is necessary 
to substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Finally, the Board notes that the Veteran has previously filed a 
claim for benefits with the Social Security Administration.  
Although the Veteran stated during his June 2009 hearing that the 
Social Security Administration records were duplicative, and that 
there was no need to obtain them, 38 C.F.R. § 3.159(c)(2) 
requires VA to make attempts to obtain records in the custody of 
a Federal department until it is determined that the records do 
not exist or that further efforts would be futile.  Thus, upon 
remand, Social Security Administration should be contacted, and 
the Veteran's records associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to TDIU.  Apart from other 
requirements applicable under the VCAA, the 
RO/AMC will comply with any directives of the 
Veterans Benefits Administration. 

2.  The RO/AMC shall obtain copies of medical 
records used in support of the Social 
Security Administration's decision to decline 
the Veteran's claim for disability benefits.  
All such available records should be 
associated with the Veteran's claims file.

3.  After obtaining any necessary 
authorization from the Veteran, the RO/AMC 
shall request that the records of the 
Veteran's employment physical with General 
Motors, conducted in approximately February 
2008 by Dr. J. Tofaute, be provided.  All 
records generated by General Motors in 
connection with the Veteran's bilateral pes 
planus and left ankle disorder since March 
2005 should also be requested.  If the 
requested records no longer exist or are 
otherwise unavailable, it should be so 
stated.

4.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination to 
determine the nature and severity of his 
bilateral pes planus.  The claims file and a 
copy of this Remand should be made available 
and reviewed by the examiner.  All 
appropriate diagnostic testing should be 
performed.

The examiner should specifically include 
determinations regarding whether the 
Veteran's pes planus is manifested by marked 
pronation; extreme tenderness of plantar 
surfaces of the feet; marked inward 
displacement; severe spasm of the tendo 
Achillis on manipulation; and if either foot 
is improved by orthopedic shoes or 
appliances.

The examiner should also comment on the 
impact of the claimed increase in severity of 
the Veteran's disability(ies), if any, on his 
employment and activities of daily life.  The 
examiner should discuss all impairment and/or 
symptoms caused by his service-connected 
disability(ies), and state the impact that 
these symptoms and/or impairment have on his 
ability to work, to include whether such 
disability(ies) prevent him from securing or 
following a substantially gainful occupation.  
A complete rationale for any opinion 
expressed shall be provided.

5.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
